Citation Nr: 0903320	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  07-21 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1977 to 
August 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran's claim 
for service connection for chronic obstructive pulmonary 
disease.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing at the Columbia RO in October 2008.  A 
transcript of the hearing has been associated with the 
veteran's claims file.


FINDING OF FACT

Chronic obstructive pulmonary disease was not demonstrated in 
service; the veteran's currently diagnosed chronic 
obstructive pulmonary disease is not attributable to military 
service.


CONCLUSION OF LAW

The veteran does not have chronic obstructive pulmonary 
disease that is the result of disease or injury incurred in 
or aggravated during active military service.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c). 

Here, the Board finds that all notification and development 
action needed to render a decision on the claim on appeal has 
been accomplished.  

In this respect, through a September 2006 notice letter, the 
veteran received notice of the information and evidence 
needed to substantiate his claim.  Thereafter, the veteran 
was afforded the opportunity to respond.  Hence, the Board 
finds that the veteran has been afforded ample opportunity to 
submit information and/or evidence needed to substantiate his 
claim.  

The Board also finds that the September 2006 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO also notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned September 2006 
letter.  That letter also provided notice regarding the 
awarding of an effective date and rating criteria pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  The veteran's service treatment records have been 
obtained and associated with the claims file.  The veteran 
was given a VA examination in May 2008, and records of 
private medical treatment as well as reports of his ongoing 
treatment at the Wm. Jennings Bryan Dorn VA Medical Center 
(VAMC) in Columbia, South Carolina, have been associated with 
the claims file.  The veteran has further been given the 
opportunity to submit evidence, and he and his representative 
have provided written argument in support of his claim.  The 
veteran has testified before the undersigned Veterans Law 
Judge at a hearing in October 2008.  Neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, existing records pertinent to the claim 
on appeal that need to be obtained.  Under these 
circumstances, the Board finds that VA has complied with all 
duties to notify and assist required under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  

II. Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  

The veteran contends that he has chronic obstructive 
pulmonary disease (COPD) that was caused by his military 
service, including exposure to asbestos and other chemicals.  

Relevant medical evidence consists of the veteran's service 
treatment records, a VA examination conducted in May 2008, 
and records of the veteran's ongoing post-service treatment 
at both private medical facilities and the Wm. Jennings Bryan 
Dorn VAMC in Columbia, South Carolina.  Review of the 
veteran's service treatment records reflects that he was 
found to have no lung or chest abnormalities at his entrance 
into active duty.  The veteran was treated for respiratory 
complaints on multiple occasions while in service, including 
for upper respiratory infection in August 1977, June 1978, 
and August 1980.  The veteran was also treated for influenza 
in January 1978 and May 1980, and for bronchitis in December 
1977, February 1979, and in December 1979, which progressed 
to a diagnosis of bronchial pneumonia in January 1980.  
Radiological examination of the veteran's chest conducted in 
January 1980, however, was read as normal.  The veteran 
complained on his May 1980 report of medical history that he 
suffered from chronic colds but responded "No" when asked 
about shortness of breath, chronic cough, or asthma.  A 
physician's note on that report indicates the veteran's 
earlier treatment for pneumonia.  However, at a physical 
examination conducted in May 1980, as well as at the 
veteran's separation medical examination in July 1981, no 
lung or chest abnormalities were noted.  

Records of the veteran's private post-service treatment 
reflect that he underwent a sleep study in February 1991, at 
which time he was diagnosed with obstructive sleep apnea.  A 
diagnosis of COPD followed in March 1991, and the veteran has 
continued to receive treatment for COPD from both private and 
VAMC medical providers since the March 1991 diagnosis.  He 
was hospitalized in March 2005 for severe COPD and pneumonia.  
Pulmonary function testing at the Columbia VAMC conducted in 
September 2005 again confirmed the COPD diagnosis.

The veteran has submitted a letter from a private physician 
dated in December 2006.  In the letter, the physician noted 
the veteran's reported history of exposure to chemicals 
during his active duty and his history of cigarette smoking, 
which began prior to his entrance into active duty.  The 
physician acknowledged in the letter that "medical 
literature" suggests that exposure to chemicals is a risk 
factor for COPD and for exacerbation of COPD caused by other 
sources such as smoking.  The physician made no indication, 
however, of having examined or treated the veteran for COPD; 
to the contrary, he stated that he knew the veteran through 
the veteran's work as a mail carrier, not as a patient.  The 
physician did not provide a clear etiological link between 
exposure to chemicals and COPD in the veteran's case.

The veteran was provided a VA medical examination in May 
2008.  Report of that examination reflects the veteran's 
report of having begun smoking cigarettes approximately 2 
years prior to active duty and smoking between 1 to 3 packs 
per day since that time.  The examiner noted the veteran's 
contention that his exposure to chemicals in service, and 
possible asbestos exposure, as well as his in-service 
treatment for respiratory complaints, resulted in his COPD.  
The examiner reviewed the veteran's claims file and conducted 
physical examination of the veteran, confirming the diagnosis 
of COPD.  The examiner opined that the veteran's long history 
of smoking led to his current respiratory disease, stating 
that "the veteran's current diagnosis of chronic obstructive 
pulmonary disease is entirely due to long-term cigarette 
smoking."  The examiner concluded that it is less likely 
than not that the veteran's in-service exposure to chemicals 
or his multiple diagnoses of bronchitis and other respiratory 
complaints in service are related to his current COPD 
diagnosis.

Upon consideration of the above evidence, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim.  The Board concedes that VA examination, as 
well as the veteran's records of ongoing private and VAMC 
treatment, confirms that the veteran currently suffers from 
COPD.  The Board concludes, however, that there is no 
persuasive medical evidence relating the current disorder to 
service.  Noting that the veteran had, by his own report, 
smoked between 1 and 3 packs of cigarettes per day for more 
than 30 years, the VA examiner gave as his medical opinion 
that it is not at least as likely as not that any current 
COPD is related to the veteran's military service.  The 
examiner acknowledged the veteran's claimed in-service 
exposure to chemicals and asbestos and provided a clear 
analysis of why that exposure was not related to his COPD, 
explaining that the veteran's long history of smoking led to 
his current diagnosis.  

The Board acknowledges that the veteran submitted a letter 
from a private physician addressing the relationship between 
exposure to chemicals and the development of COPD.  The 
veteran has also stated, both in writing and at his October 
2008 hearing before the undersigned Veterans Law Judge, that 
his accumulated exposure to many different chemicals and 
substances, including asbestos, during his time on active 
duty contributed to his current disability.  In this regard, 
the Board notes, first, that it does not question that the 
veteran presently suffers from COPD.  However, in order for 
the veteran's claims to be granted, the record would have to 
contain competent evidence linking the present disorder to 
service.  The private physician's letter submitted by the 
veteran contains speculation regarding the etiology of the 
veteran's disability.  Additionally, there is no evidence 
that this physician either examined the veteran or consulted 
the veteran's medical records in arriving at his conclusion.  
The Board thus finds that the December 2006 private 
physician's opinion regarding a possible relationship between 
the veteran's time on active duty and his current COPD is 
speculative in nature and, as such, of very little probative 
weight.

In so finding, the Board notes that service connection may 
not be based on speculation or remote possibility.  See 38 
C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. at 30, 33 (1993) 
(a medical opinion expressed in terms of "may" also implies 
"may or may not" and is too speculative to establish a 
plausible claim); see also Davis v. West, 13 Vet. App. 178, 
185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998).  
In this case, the private physician apparently did not 
examine the veteran and discussed merely the possibility that 
exposure to chemicals could lead to the development of 
diseases such as COPD.  He did not address the etiology of 
the veteran's specific disability, stating only that exposure 
to such chemicals, combined with a history of smoking, 
"could be associated with an increase in respiratory 
problems."  The Board concludes that such a statement 
amounts only to speculation; thus, this medical opinion does 
not have the required degree of medical certainty required 
for service connection.  See Hinkle v. Nicholson, 19 Vet. 
App. 465 (2005) (medical opinions based on speculation are 
entitled to little, if any, probative value); see also Bloom 
v. West, 12 Vet. App. 185, 187 (1999) (a medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty).  

The Board finds that the strongest evidence in favor of the 
veteran's claim is the speculative opinion he submitted from 
a private physician who has neither examined nor treated the 
veteran for his COPD.  This is outweighed by the competent 
medical evidence in the form of the May 2008 VA examiner's 
opinion that the veteran's current COPD is due to his long 
history of cigarette smoking and not his time in service or 
any chemicals or asbestos to which he may have been exposed 
during that time.  Relevant law and regulations do not 
provide for the grant of service connection in the absence of 
persuasive evidence linking the current disability to 
service.  The Board is satisfied that the VA examiner's 
opinion is adequate for deciding this appeal.

The Board has considered the veteran's contention that his 
currently diagnosed COPD resulted from his time in service, 
and in particular his exposure to chemicals and asbestos 
during his work as an aviation ordnance man.  The veteran, 
however, has not demonstrated that he has any medical 
expertise to make such an opinion.  The Board notes that 
although the veteran is competent to report symptoms, he does 
not have medical expertise and therefore cannot provide a 
competent opinion regarding diagnosis or causation of his 
disability.  As a layperson without the appropriate medical 
training and expertise, the veteran is simply not competent 
to provide a probative opinion on a medical matter, such as 
whether there exists a medical nexus between any current 
disability and service.  See Bostain, 11 Vet. App. at 127, 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Finally, while it appears that the veteran was smoking 
cigarettes during his military service, which caused his 
COPD, this may not be the basis of an award of service 
connection.  38 U.S.C.A. § 1103 (West 2002) (a disability 
shall not be considered to have resulted from personal injury 
suffered or disease contracted in the line of duty in active 
military service on the basis that it resulted from injury or 
disease attributable to the use of tobacco products by the 
veteran during service).  

The Board thus concludes that the probative medical evidence 
of record does not link the veteran's current COPD to service 
because the medical evidence does not raise a reasonable 
doubt that the current disability is related to service.  
Therefore, the Board concludes that the veteran's COPD was 
not incurred in or aggravated by service.  The claim for 
service connection for COPD must thus be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


